  EXHIBIT A
                                                                                                                                          E-FILED IN OFFICE - AM
                           Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 1 of 22                                               CLERK OF STATE COURT
                                                                                                                                     GWINNETT COUNTY, GEORGIA
                                   General Civil and Domestic Relations Case Filing Information Form                                              21-C-04458-S2
                                                                                                                                              6/17/2021 8:52 AM
                                                                                                                                         TIANA P. GARNER, CLERK
                                                                       GWINNETT
                                        ☐ Superior or ☐ State Court of ______________________________ County

              For Clerk Use Only

              Date Filed _________________________                                Case Number _________________________
                                                                                              21-C-04458-S2
                              MM-DD-YYYY

      Plaintiff(s)                                                                   Defendant(s)
      __________________________________________________
      FORREST CHRISTIAN                                                              __________________________________________________
                                                                                     P & S TRANSPORTATION, LLC
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix     Prefix
      __________________________________________________                             __________________________________________________
                                                                                     BRIGGS MICHAEL
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix     Prefix
      __________________________________________________                             __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix     Prefix
      __________________________________________________                             __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix     Prefix

      Plaintiff’s Attorney ________________________________________ State Bar Number __________________ Self-Represented ☐

                                Check one case type and one sub-type in the same box (if a sub-type applies):

              General Civil Cases
                                                                                              Domestic Relations Cases
              ☐           Automobile Tort
              ☐           Civil Appeal                                                        ☐            Adoption
              ☐           Contempt/Modification/Other                                         ☐            Contempt
                          Post-Judgment                                                                    ☐ Non-payment of child support,
              ☐           Contract                                                                         medical support, or alimony
              ☐           Garnishment                                                         ☐            Dissolution/Divorce/Separate
              ☐           General Tort                                                                     Maintenance/Alimony
              ☐           Habeas Corpus                                                       ☐            Family Violence Petition
              ☐           Injunction/Mandamus/Other Writ                                      ☐            Modification
              ☐           Landlord/Tenant                                                                  ☐ Custody/Parenting Time/Visitation
              ☐           Medical Malpractice Tort                                            ☐            Paternity/Legitimation
              ☐           Product Liability Tort                                              ☐            Support – IV-D
              ☐           Real Property                                                       ☐            Support – Private (non-IV-D)
              ☐           Restraining Petition                                                ☐            Other Domestic Relations
              ☐           Other General Civil

      ☐       Check if the action is related to another action pending or previously pending in this court involving some or all of
              the same: parties, subject matter, or factual issues. If so, provide a case number for each.
              ____________________________________________            ____________________________________________
                           Case Number                                              Case Number

      ☐       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
              redaction of personal or confidential information in OCGA § 9-11-7.1.

      ☐       Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

               ________________________________ Language(s) Required

      ☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.


                                                                                                                                                  Version 1.1.20



Copy from re:SearchGA
                                                                                                                                         E-FILED IN OFFICE - AM
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 2 of 22                                                     CLERK OF STATE COURT
                                                                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                                                                               21-C-04458-S2
                                                                                                                                           6/17/2021 8:52 AM
                                                                                                                                       TIANA P. GARNER, CLERK
                                                       20200909 LASTNAME FIRSTNAME PLT ANSWERS TO DEF ROGS-
                                                       20210617 GRIFFIN INETA PLT DISCLOSURE-


                                    IN THE STATE COURT OF GWINNETT COUNTY
                                               STATE OF GEORGIA

             CHRISTIAN FORREST;

                   Plaintiff,                                                                                 CIVIL ACTION

                                                                                                                      21-C-04458-S2
             v.                                                                                               FILE NO. _________________

             P&S TRANSPORTATION, LLC;
             and MICHAEL BRIGGS;

                    Defendants.

             ________________________________________________________________________

                                              COMPLAINT FOR DAMAGES

                    COMES NOW PLAINTIFF, by and through counsel of record, and files this Complaint for

             Damages showing this Honorable Court as follows:

                                                                         1.

                    This is an action for personal injury damages arising out of a collision involving a tractor-

             trailer operated by Defendants P & S TRANSPORTATION, LLC (hereinafter “P & S

             TRANSPORTATION”) and its driver, MICHAEL BRIGGS, and Plaintiff’s vehicle that occurred on

             Hosea Road at or near its intersection with Seaboard Industrial Road on May 6, 2020 in Gwinnett

             County, Georgia.

                                          PARTIES, JURISDICTION, AND VENUE

                                                                         2.

                    P & S TRANSPORTATION is a corporation.

                                                                         3.

                    P & S TRANSPORTATION may be served with summons and complaint through the

             Georgia Non-Resident Motorist Statute.




                                           COMPLAINT FOR DAMAGES – Page 1
Copy from re:SearchGA
                      Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 3 of 22



                                                            4.

                      The Federal Motor Carrier Safety Regulations require that every interstate motor carrier

             (of property or passengers) shall designate a process agent, upon whom court papers may be

             served in any legal proceeding brought against such motor carrier. This designation shall be

             made for each State, in which the motor carrier is authorized to operate and for each State

             traversed during such operations. P & S TRANSPORTATION has designated Christy Lamica at

             11 Chestnut St, Bloomingdale, GA 31302 as its BOC-3 agent for service of process in the State

             of Georgia.

                                                            5.

                      P & S TRANSPORTATION may be served with summons and complaint through the BOC-

             3 Designated Process Agent: Christy Lamica at 11 Chestnut St, Bloomingdale, GA 31302.

                                                            6.

                      Once served with process, P & S TRANSPORTATION is subject to the jurisdiction of this

             Court.

                                                            7.

                      P & S TRANSPORTATION was properly served with process in this civil action.

                                                            8.

                      P & S TRANSPORTATION was sufficiently served with process in this civil action.

                                                            9.

                      Venue in the above-styled civil action is proper in this County and Court as to P & S

             TRANSPORTATION.

                                                            10.

                      At all times material to this Complaint, P & S TRANSPORTATION was registered with the

             United States Department of Transportation’s Federal Motor Carrier Safety Administration as a for-

             hire interstate motor carrier of property.




                                             COMPLAINT FOR DAMAGES – Page 2
Copy from re:SearchGA
                     Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 4 of 22



                                                             11.

                    At all times material to this Complaint, the United States Department of Transportation’s

             Federal Motor Carrier Safety Administration (“FMCSA”) assigned P & S TRANSPORTATION with

             USDOT No. 1243338.

                                                             12.

                    At the time of the collision described in this Complaint, Defendant P & S TRANSPORTATION

             was registered with the FMCSA as an interstate motor carrier.

                                                             13.

                    At the time of the collision described in this Complaint, Defendant P & S TRANSPORTATION

             was registered with the FMCSA as an interstate motor carrier of property.

                                                             14.

                    At the time of the collision described in this Complaint, Defendant P & S TRANSPORTATION

             was registered with the FMCSA as a for-hire interstate motor carrier.

                                                             15.

                    At the time of the collision described in this Complaint, Defendant P & S TRANSPORTATION

             was registered with the FMCSA as an interstate motor carrier and was operating a motor vehicle

             with a gross vehicle weight rating of 26,001 or more pounds.

                                                             16.

                    At all times material hereto, P & S TRANSPORTATION was subject to the Federal Motor

             Carrier Safety Regulations and all subsequent amendments thereto, promulgated, approved, and

             adopted by the United States Department of Transportation (“USDOT”) contained in Title 49 of

             the Code of Federal Regulations.

                                                             17.

                    At all times material hereto, P & S TRANSPORTATION was not permitted to operate a motor

             vehicle over the public roadways unless it as a motor carrier had obtained and had in effect the

             minimum levels of financial responsibility as set forth in 49 CFR § 387.9.



                                            COMPLAINT FOR DAMAGES – Page 3
Copy from re:SearchGA
                     Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 5 of 22



                                                                18.

                     At all times material hereto, P & S TRANSPORTATION was required 49 CFR § 387.9 to

             have in effect and did have in effect a policy of motor vehicle insurance with liability limits of at least

             $750,000.00.

                                                                19.

                     At all times material hereto, P & S TRANSPORTATION was required 49 CFR § 387.9 to

             have in effect and did have in effect a policy of motor vehicle insurance with liability limits of at least

             $750,000.00.

                                                                20.

                     At the time of the collision described in this Complaint, MICHAEL BRIGGS was operating a

             tractor-trailer over the public roadways in Gwinnett County, Georgia.

                                                                21.

                     At the time of the collision described in this Complaint, MICHAEL BRIGGS was operating a

             tractor-trailer owned by Defendant P & S TRANSPORTATION over the public roadways in Gwinnett

             County, Georgia.

                                                                22.

                     At the time of the collision described in this Complaint, MICHAEL BRIGGS was operating a

             tractor-trailer owned by Defendant P & S TRANSPORTATION over the public roadways in Gwinnett

             County, Georgia.

                                                                23.

                     At the time of the collision described in this Complaint, MICHAEL BRIGGS was operating a

             tractor-trailer with the permission of Defendant P & S TRANSPORTATION over the public roadways

             in Gwinnett County, Georgia.




                                             COMPLAINT FOR DAMAGES – Page 4
Copy from re:SearchGA
                     Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 6 of 22



                                                             24.

                     At the time of the collision described in this Complaint, MICHAEL BRIGGS was responsible

             for the safe and reasonable operation of a commercial motor vehicle over the public roadways

             within and throughout the State of Georgia.

                                                             25.

                     At all times material hereto, MICHAEL BRIGGS was subject to the Federal Motor Carrier

             Safety Regulations and all subsequent amendments thereto, promulgated, approved, and

             adopted by the United States Department of Transportation contained in Title 49 of the Code of

             Federal Regulations as approved and adopted by the State of Georgia.

                                                             26.

                     At the time of the collision described in this Complaint, Defendant MICHAEL BRIGGS was a

             permissive driver.

                                                             27.

                     At the time of the collision described in this Complaint, Defendant MICHAEL BRIGGS was a

             permissive driver and covered by a policy of automobile liability insurance.

                                                             28.

                     At the time of the collision described in this Complaint, Defendant MICHAEL BRIGGS was a

             permissive driver and covered by a policy of automobile liability issued by P & S RISK RETENTION

             GROUP.

                                                             29.

                     Defendant MICHAEL BRIGGS resides at 800 North Lucas St., Apartment R6, West

             Columbia, South Carolina 29169 and may be served with a copy of the summons and complaint at

             this address.

                                                             30.

                     Once served with process, MICHAEL BRIGGS is subject to the jurisdiction and venue of

             this Court.



                                            COMPLAINT FOR DAMAGES – Page 5
Copy from re:SearchGA
                     Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 7 of 22



                                                               31.

                     MICHAEL BRIGGS was properly served with process in this civil action.

                                                               32.

                     MICHAEL BRIGGS was sufficiently served with process in this civil action.

                                                               33.

                    Venue in the above-styled civil action is proper in this County and Court as to MICHAEL

             BRIGGS.

                                                             FACTS

                                                               34.

                     Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                               35.

                     On May 6, 2020 at the time of the collision described in this Complaint, the Defendant

             MICHAEL BRIGGS was operating the tractor-trailer on Hosea Road in the left lane.

                                                               36.

                     On May 6, 2020 at the time of the collision described in this Complaint, the Defendant

             MICHAEL BRIGGS was operating the tractor-trailer on Hosea Road travelling southbound.

                                                               37.

                     On May 6, 2020 at the time of the collision described in this Complaint, Plaintiff

             CHRISTIAN FORREST was also travelling south on Hosea Road directly behind the Defendant.

                                                               38.

                     On May 6, 2020 at the time of the collision described in this Complaint, Defendant

             MICHAEL BRIGGS began to move into the right lane.

                                                               39.

                     On May 6, 2020 at the time of the collision described in this Complaint, Defendant

             MICHAEL BRIGGS began to move into the right lane that is used to make a right hand turn into

             the Blue Linx facility.



                                             COMPLAINT FOR DAMAGES – Page 6
Copy from re:SearchGA
                      Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 8 of 22



                                                               40.

                     On May 6, 2020 at the time of the collision described in this Complaint, after Defendant

             MICHAEL BRIGGS moved into the right turn lane, Plaintiff began to pass the Defendants’

             tractor trailer using the left lane of traffic.

                                                               41.

                     On May 6, 2020 at the time of the collision described in this Complaint, as Plaintiff was

             passing the Defendants’ tractor trailer using the left lane of traffic, Defendant MICHAEL

             BRIGGS made a left-hand turn.

                                                               42.

                     On May 6, 2020 at the time of the collision described in this Complaint, as Plaintiff was

             passing the Defendants’ tractor trailer using the left lane of traffic, Defendant MICHAEL

             BRIGGS made a left-hand turn from the right turn lane.

                                                               43.

                     On May 6, 2020 at the time of the collision described in this Complaint, as Plaintiff was

             passing the Defendants’ tractor trailer using the left lane of traffic, Defendant MICHAEL

             BRIGGS made a left-hand turn without using his left blinker.

                                                               44.

                     On May 6, 2020 at the time of the collision described in this Complaint, as Plaintiff was

             passing the Defendants’ tractor trailer using the left lane of traffic, Defendant MICHAEL

             BRIGGS made a left-hand turn without looking in his mirrors for any traffic passing him on the

             left.

                                                               45.

                     On May 6, 2020 at the time of the collision described in this Complaint, as Plaintiff was

             passing the Defendants’ tractor trailer using the left lane of traffic, Defendant MICHAEL

             BRIGGS was talking on his phone.




                                               COMPLAINT FOR DAMAGES – Page 7
Copy from re:SearchGA
                     Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 9 of 22



                                                              46.

                    On May 6, 2020 at the time of the collision described in this Complaint, as Plaintiff was

             passing the Defendants’ tractor trailer using the left lane of traffic, Defendant MICHAEL

             BRIGGS was talking on his phone.

                                                              47.

                    On May 6, 2020 at the time of the collision described in this Complaint, Defendant

             MICHAEL BRIGGS’s made a left-hand turn in front of Plaintiffs’ vehicle.

                                                              48.

                    On May 6, 2020 at the time of the collision described in this Complaint, Plaintiff attempted

             to avoid colliding with Defendants’ tractor-trailer by swerving to the left.

                                                              49.

                    On May 6, 2020 at the time of the collision described in this Complaint, Defendant

             MICHAEL BRIGGS’s tractor-trailer struck Plaintiff’s vehicle as it was passing the tractor-trailer.

                                                              50.

                    Diagram No. 1 below is a not to scale diagram depicting the collision described in this

             Complaint.




                                                        Diagram No. 1



                                            COMPLAINT FOR DAMAGES – Page 8
Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 10 of 22



                                                                51.

                     No act or failure to act on the part of any Plaintiff caused or contributed to the cause of the

             collision described in this Complaint.

                                                                52.

                     No act or failure to act on the part of any third party caused or contributed to the collision

             described in this Complaint.

                                                                53.

                     No act or failure to act on the part of any third party caused or contributed to the injuries

             suffered by Plaintiff in the collision described in this Complaint.

                                                                54.

                     No act or failure to act on the part of a Plaintiff caused or contributed to the cause of his

             claimed injuries.

                                                                55.

                     No act or failure to act on the part of any third party caused or contributed to the collision

             described in this Complaint.

                                                                56.

                     Plaintiff was an innocent victim of the collision described in this Complaint.

                                                                57.

                     The collision described in this Complaint caused Plaintiff to suffer injuries, losses, and

             damages.

                                                                58.

                     Defendant P & S TRANSPORTATION agrees that Defendants should fully and fairly

             compensate Plaintiff for all injuries, losses, and damages that Plaintiff proves were more likely than

             not caused by the collision described in this Complaint.




                                             COMPLAINT FOR DAMAGES – Page 9
Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 11 of 22



                                                               59.

                     Defendant MICHAEL BRIGGS agrees that Defendants should fully and fairly compensate

             Plaintiff for all injuries, losses, and damages that Plaintiff proves were more likely than not caused

             by the collision described in this Complaint.

                                                               60.

                     Defendant MICHAEL BRIGGS was an employee of P & S TRANSPORTATION at the time

             of the collision described in this Complaint.

                                                               61.

                     Defendant MICHAEL BRIGGS was acting in the course and scope of his employment with

             Defendant P & S TRANSPORTATION at the time of the collision described in this Complaint.

                                                               62.

                     Defendant MICHAEL BRIGGS was an agent of P & S TRANSPORTATION at the time of

             the collision described in this Complaint.

                                                               63.

                     Defendant MICHAEL BRIGGS was acting in the course and scope of his agency with

             Defendant P & S TRANSPORTATION at the time of the collision described in this Complaint.

                                      COUNT I - LIABILITY OF DEFENDANT MOTOR CARRIER

                                              P & S TRANSPORTATION, LLC

                                                               64.

                     Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                               65.

                     P & S TRANSPORTATION was the owner of the truck described in this Complaint.

                                                               66.

                     P & S TRANSPORTATION was the owner of the trailer described in this Complaint.




                                            COMPLAINT FOR DAMAGES – Page 10
Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 12 of 22



                                                              67.

                    P & S TRANSPORTATION was the motor carrier responsible for the hiring, training

             qualifying and supervising of all drivers operating its trucks, including for MICHAEL BRIGGS.

                                                              68.

                    P & S TRANSPORTATION negligent in the following ways:

                    a.      Negligently inspecting the tractor-trailer that Defendant MICHAEL BRIGGS was

                            operating at the time of the collision described in this Complaint;

                    b.      Negligently maintaining the tractor-trailer that Defendant MICHAEL BRIGGS was

                            operating at the time of the collision described in this Complaint;

                    c.      Negligently failing to keep the tractor-trailer that Defendant MICHAEL BRIGGS was

                            operating at the time of the collision described in this Complaint in proper repair and

                            working order;

                    d.      Negligently hiring or contracting with Defendant MICHAEL BRIGGS to drive the

                            tractor-trailer at issue;

                    e.      Negligently training Defendant MICHAEL BRIGGS;

                    f.      Negligently entrusting Defendant MICHAEL BRIGGS to drive the tractor-trailer in a

                            reasonably safe manner;

                    g.      Negligently retaining Defendant MICHAEL BRIGGS to drive the tractor-trailer at

                            issue;

                    h.      Failing to supervise Defendant MICHAEL BRIGGS; and

                    i.      Otherwise failing to act as a reasonably prudent company under the circumstances.

                                                              69.

                    As a direct and proximate result of the negligence of Defendant motor carrier P & S

             TRANSPORTATION and its driver, MICHAEL BRIGGS, in the ensuing collision, Plaintiff’s

             sustained injuries.




                                             COMPLAINT FOR DAMAGES – Page 11
Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 13 of 22



                                                                 70.

                     Defendant motor carrier P & S TRANSPORTATION, and its driver, MICHAEL BRIGGS, are

             liable for all damages allowed by law for the injuries, damages, and losses sustained by Plaintiff as

             a result of the collision described in this Complaint.



                     COUNT II: RESPONDENT STATE LIABILITY OF DEFENDANT P & S TRANSPORTATION

                                      FOR NEGLIGENCE OF ITS DRIVER MICHAEL BRIGGS

                                                                 71.

                     Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                                 72.

                     At all relevant times, MICHAEL BRIGGS owed the following civil duties to Plaintiff but violated

             those duties in the following ways:

                     a.      Colliding into that was next to him;

                     b.      Failing to keep a proper lookout for traffic;

                     c.      Failing to make reasonable and proper observations while driving;

                     d.      Failing to drive at a reasonable and prudent speed under the conditions;

                     e.      Failing to drive at a reasonable distance;

                     f.      Failing to obey traffic laws; and

                     g.      Otherwise failing to act reasonably and prudently as a driver should under the

                             circumstances.

                                                                 73.

                     Defendant MICHAEL BRIGGS was also negligent per se in the cause of this collision.




                                            COMPLAINT FOR DAMAGES – Page 12
Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 14 of 22



                                                              74.

                    P & S TRANSPORTATION ’s driver MICHAEL BRIGGS was also negligent per se in that

             he violated a number of laws and regulations governing his operation of a vehicle, including:

                    a.      Failure to Maintain Lane (O.C.G.A. § 40-6-48);

                    b.      Failing to Drive with Due Care (O.C.G.A. § 40-6-241);

                    c.      Failing to Obey Traffic Laws (O.C.G.A. § 40-6-1); and

                    d.      Failing to Turn Safely (O.C.G.A . §40-6-123).

                                                              75.

                    As a direct and proximate result of the negligence of Defendant MICHAEL BRIGGS, Plaintiff

             sustained injuries, losses and damages.

                                                              76.

                    Defendant P & S TRANSPORTATION is responsible and liable for the negligent acts of its

             driver, MICHAEL BRIGGS, under a theory of respondeat superior and control.

                                                              77.

                    As a direct and proximate result of the negligence and negligence per se of Defendant

             MICHAEL BRIGGS, Plaintiff incurred and is entitled to recover special damages, including, but not

             limited to, past and future medical expenses and past and future lost income, and other

             miscellaneous expenses, in an amount that will be proved at trial. Plaintiff is also entitled to recover

             for their general damages, including past and future pain and suffering and related damages.




                                            COMPLAINT FOR DAMAGES – Page 13
Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 15 of 22



                     COUNT III: COMBINED AND CONCURRING LIABILITY FOR COMPENSATORY DAMAGES

                                                              78.

                    Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth herein.

                                                              79.

                    Defendant P & S TRANSPORTATION and/or its driver, MICHAEL BRIGGS, acted in a

             manner which either alone, and/or combined and concurring with the actions of the other such

             Defendant’s acts of negligence described herein, directly and proximately caused the collision

             and Plaintiff’s injuries, losses and damages.

                                                              80.

                    As a direct and proximate result of the negligence of Defendant P & S

             TRANSPORTATION and its driver, MICHAEL BRIGGS, Plaintiffs were physically injured, have

             suffered, and will continue to suffer pain, disability, loss of earning capacity, loss of enjoyment of

             life, anxiety, and related damages.

                                                              81.

                    As a direct and proximate result of the breaches of duty by Defendant P & S

             TRANSPORTATION and its driver, MICHAEL BRIGGS, Plaintiff is entitled to recover fair and full

             compensation for all injuries and damages that have been suffered as a proximate result of the

             collision and that will be suffered in the future as a result of the collision, including, without

             limitation, all special damages and compensatory damages, medical expenses, lost wages, and

             other necessary expenses, as well as fair and full compensation for all pain and suffering,

             including physical pain, mental and emotional suffering, shock of impact, disability, worry, anxiety,

             loss of enjoyment of life, loss of capacity to work, and other categories of damages provided for

             under the law.




                                           COMPLAINT FOR DAMAGES – Page 14
Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 16 of 22




                    WHEREFORE, Plaintiff prays that the following relief be granted:

                    a)     A trial by jury;

                    b)     For Summons and Complaint to issue against each Defendant;

                    c)     For judgment against each Defendant to compensate Plaintiff for past and future

                           injuries, losses and damages;

                    d)     Court costs, discretionary costs, and prejudgment interest; and

                    e)     For all such further and general relief which this Court deems just and proper.



                    Dated this 17th day of June 2021.

                                                          WITHERITE LAW GROUP, LLC

                                                          /s/ R. Sean McEvoy
                                                          R. SEAN MCEVOY
                                                          GEORGIA STATE BAR NUMBER 490918
                                                          ATTORNEY FOR PLAINTIFF

             600 WEST PEACHTREE STREET, NW, SUITE 740
             ATLANTA, GA 30308
             TELEPHONE: 470-480-7540
             FACSIMILE:   470-480-5095
             E-MAIL:      SEAN.MCEVOY@WITHERITELAW.COM




                                              COMPLAINT FOR DAMAGES – Page 15
Copy from re:SearchGA
                                                                                                                     E-FILED IN OFFICE - AM
                       Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 17 of 22 CLERK OF STATE COURT
                                                                                                                GWINNETT COUNTY, GEORGIA
                                                                                                                         21-C-04458-S2
                                   IN THE STATE COURT OF GWINNETT COUNTY                                             6/17/2021 8:52 AM
                                                                                                                   TIANA P. GARNER, CLERK

                                                       STATE OF GEORGIA

     Christian Forrest c/o Witherite Law Group
     _______________________________________
      600 W Peachtree ST NW, Suite 740,
      _______________________________________
                                                                                          CIVIL ACTION 21-C-04458-S2
      Atlanta, GA 30308
      _______________________________________                                             NUMBER:

                                       PLAINTIFF


                            VS.

       Michael Briggs
      _______________________________________

      800 North Lucas St., Apartment R6,
      _______________________________________

      West Columbia, South Carolina 29169
      _______________________________________

                                      DEFENDANT




                                                              SUMMONS

      TO THE ABOVE NAMED DEFENDANT:

        You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff's attorney, whose name
      and address is:
          R. Sean McEvoy
          Witherite Law Group, LLC
          600 W. Peachtree St., NW, Suite 740
          Atlanta, Georgia 30308

      an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you, exclusive of
      the day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the complaint.

               17TH
      This _________________             JUNE
                             day of ____________________________________,               21
                                                                                      20_____.


                                                                                 Tiana P. Garner
                                                                                 Clerk of State Court



                                                                                 By
                                                                                                 Deputy Clerk

      INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.

      SC-1 Rev. 2011




Copy from re:SearchGA
                                                                                                                     E-FILED IN OFFICE - AM
                       Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 18 of 22 CLERK OF STATE COURT
                                                                                                                GWINNETT COUNTY, GEORGIA
                                                                                                                         21-C-04458-S2
                                   IN THE STATE COURT OF GWINNETT COUNTY                                             6/17/2021 8:52 AM
                                                                                                                   TIANA P. GARNER, CLERK

                                                       STATE OF GEORGIA

     Christian Forrest c/o Witherite Law Group
     _______________________________________
      600 W Peachtree ST NW, Suite 740,
      _______________________________________
                                                                                          CIVIL ACTION 21-C-04458-S2
      Atlanta, GA 30308
      _______________________________________                                             NUMBER:

                                       PLAINTIFF


                            VS.

      P& S Transportation, LLC
      _______________________________________

      c/o Christy Lamica
      _______________________________________

      11 Chestnut St, Bloomingdale, GA 31302
      _______________________________________

                                      DEFENDANT




                                                              SUMMONS

      TO THE ABOVE NAMED DEFENDANT:

        You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff's attorney, whose name
      and address is:
          R. Sean McEvoy
          Witherite Law Group, LLC
          600 W. Peachtree St., NW, Suite 740
          Atlanta, Georgia 30308

      an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you, exclusive of
      the day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the complaint.
             17TH
      This _________________             JUNE
                             day of ____________________________________,               21
                                                                                      20_____.


                                                                                 Tiana P. Garner
                                                                                 Clerk of State Court



                                                                                 By
                                                                                                 Deputy Clerk

      INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.

      SC-1 Rev. 2011




Copy from re:SearchGA
                                                                                     E-FILED IN OFFICE - GH
                  Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 19 of 22
                                                                                 CLERK OF STATE COURT
                                                                                GWINNETT COUNTY, GEORGIA
                                                                                         21-C-04458-S2
                                                                                     7/20/2021 3:12 PM
                                                                                   TIANA P. GARNER, CLERK




Copy from re:SearchGA
                  Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 20 of 22




Copy from re:SearchGA
                                                                                         E-FILED IN OFFICE - GH
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 21 of 22 CLERK OF STATE COURT
                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                             21-C-04458-S2
                                                                                          7/6/2021 9:13 AM
                                                                                       TIANA P. GARNER, CLERK




Copy from re:SearchGA
                    Case 1:21-cv-03050-WMR Document 1-1 Filed 07/29/21 Page 22 of 22




Copy from re:SearchGA
